Citation Nr: 0217686	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for lumbar and low thoracic spine chronic pain syndrome 
and chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1990 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The Board notes that the veteran also disagreed with a 
determination from the August 1999 rating action that 
denied an increased evaluation for dysthymic disorder in a 
July 2000 notice of disagreement.  The RO issued the 
statement of the case in August 2002.  It did not receive 
a substantive appeal from the veteran, or a request for an 
extension, within the requisite time period.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§§ 20.302(b), 20.303 (2002).  Therefore, the veteran did 
not perfect his appeal on that issue, such that the matter 
is not currently before the Board.  

In addition, in a January 2000 rating decision, the RO 
denied service connection for head and facial pain and 
discomfort as not well grounded.  In an August 2001 letter 
to the veteran, the RO explained that such a determination 
had to be readjudicated pursuant to changes effected by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)) and that it 
was reconsidering the claim.  However, review of the 
claims folder reveals no subsequent readjudication of the 
claim.  The matter is referred to the RO for the 
appropriate action.

Finally, the Board notes that the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder in April 2000.  However, he withdrew the claim in 
a September 2000 written statement.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The veteran's low back disability is currently 
evaluated as 40 percent disabling, the maximum schedular 
rating available for limitation of motion of the lumbar 
spine and for lumbosacral strain.  

3.  The medical evidence of record does not reveal history 
of fractured vertebra, spinal ankylosis, or diagnosis or 
neurologic abnormality or deficit indicative of 
intervertebral disc syndrome.  

4.  There is no evidence of hospitalization or marked 
interference associated with the veteran's low back 
disability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 
percent for lumbar and low thoracic spine chronic pain 
syndrome and chronic lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See VCAA, supra.  
In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the August 1999 rating decision and January 2000 statement 
of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
generally gave notice as to the evidence needed to 
substantiate his claim.  In addition, the RO's August 2001 
letter explained to the veteran the duties and obligations 
set forth in the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence, and asked the veteran to submit or authorize the 
release of additional evidence relevant to the appeal.  
Finally, the August 2002 supplemental statement of the 
case provided the veteran with the applicable regulations 
implementing the VCAA, a discussion of the evidence of 
record, and explanation as to the basis for the decision.  
Accordingly, the Board finds that the RO has afforded the 
veteran all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO secured the 
veteran's VA treatment records and several pertinent 
medical examinations and opinions.  The veteran has not 
identified, and review of the record does not suggest the 
existence of, pertinent private records.  The RO did not 
receive any response to the August 2001 letter that 
solicited additional relevant evidence from the veteran.  
The Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will 
be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based 
on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The RO granted service connection for lumbar and low 
thoracic spine disability, previously characterized as 
myofascial pain syndrome of the lumbar spine with concave 
curvature of the thoracic spine, in a January 1995 rating 
decision.  At that time, it awarded a 20 percent 
disability rating.  The Board confirmed that evaluation in 
a May 1997 decision on appeal.  Following a routine future 
examination, the RO increased the disability rating to 40 
percent in a May 1998 rating decision.

The veteran underwent another routine future examination 
in August 1999.  In an August 1999 rating decision, the RO 
continued the 40 percent disability rating.  The veteran 
timely perfected an appeal of that decision.  The back 
disability is currently evaluated as 40 percent disabling 
under Diagnostic Code (Code) 5295, lumbosacral strain, and 
Code 5292, limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a.  Under Code 5292, a 40 percent rating 
is assigned for severe limitation of motion of the lumbar 
spine.  Under Code 5295, a 40 percent evaluation is 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  

The Board emphasizes that a 40 percent rating is the 
maximum schedular evaluation allowed under either Code 
5292 or Code 5295.  Additional consideration may be given 
when evaluating a musculoskeletal disability for 
functional loss pursuant to 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when a 
disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Therefore, the veteran may only 
receive a higher rating under a different diagnostic code 
or on an extra-schedular basis.      

The Schedule provides for a disability rating greater than 
40 percent for residuals of vertebral fracture under Code 
5285.  In addition, a higher rating is available under 
Code 5286, ankylosis of the spine, and Code 5289, 
ankylosis of the lumbar spine.  However, the evidence 
fails to demonstrate the existence of vertebral fracture 
or comparable symptomatology and disability level.  Also, 
although there is limited spine motion, the record does 
not reflect any type of ankylosis.  Therefore, these Codes 
are not for application.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (Board's choice of diagnostic code should 
be upheld if supported by explanation and evidence).

The veteran specifically asserts that his back disability 
is more properly diagnosed or characterized as 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Code 
5293.  A maximum schedular rating of 60 percent is 
assigned when intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, 
with little intermittent relief.  See 67 Fed. Reg. 54,435 
(Aug. 22, 2002) (effective Sept. 23, 2002) (amending the 
rating criteria in Code 5293 to evaluate disability based 
on the frequency and duration of incapacitating episodes 
or according to chronic orthopedic and neurologic 
manifestations that are present constantly or nearly so).

In this case, however, there is no medical evidence 
diagnosing the veteran as having intervertebral disc 
syndrome.  In fact, reports of a May 1998 VA outpatient 
neurology examination and of the November 2001 VA 
neurology and orthopedic examinations specifically reflect 
no findings of neurologic deficit or impairment related to 
the lower back and no diagnosis of intervertebral disc 
syndrome.  Specifically, despite subjective complaints 
that include numbness, tingling, and lower extremity 
weakness, there is no medical finding of reduced Achilles 
or patellar reflexes, muscle atrophy or weakness, or other 
neurologic abnormality.  In addition, magnetic resonance 
imaging of the lumbar spine performed in December 2001 was 
normal.  The veteran's personal, lay opinion as to the 
proper diagnosis of his back disability is not competent 
evidence and thus not persuasive on the issue of the 
appropriate diagnostic code.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board continues to 
evaluate the veteran's back disability under Code 5295, 
which encompasses disability from lumbosacral strain to 
include limitation of motion.  See Butts, supra.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by 
the regular rating schedule.  VAOPGCPREC 6-96.  In fact, 
there is no evidence of any back-related hospitalization 
or any particular impact of the back disability on the 
veteran's ability to work.  Therefore, there is no basis 
for considering an extra-schedular rating.  

In conclusion, the veteran's low back disability is 
evaluated at the schedular maximum provided by the 
appropriate diagnostic code.  There is no basis for extra-
schedular evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a disability 
rating greater than 40 percent for lumbar and low thoracic 
spine chronic pain syndrome and chronic lumbar strain.  
38 C.F.R. § 4.3.    


ORDER

A disability rating greater than 40 percent for lumbar and 
low thoracic spine chronic pain syndrome and chronic 
lumbar strain is denied. 



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

